              Case 19-22483-JKO        Doc 100     Filed 10/16/19     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION
In re:
COSTA HOLLYWOOD PROERTY                             CASE NO. 19-22483-JKO
OWNER, LLC, d/b/a COSTA HOLLYWOOD                   Chapter 11
BEACH RESORT,
      Debtor.
_______________________________________/

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 9010,
Gass Weber Mullins LLC hereby appears in the above-captioned case as counsel to Creditor,
BELET INVESTMENTS LLC.
         Request is hereby made pursuant to Federal Rule of Bankruptcy Procedure 2002 for
service of all papers including, but not limited to, orders, reports, pleadings, motions,
applications or petitions, and answering and reply papers, filed in the above-captioned case by
serving by electronic or U.S. standard mail one copy of any such paper to:
                      Darin A. DiBello
                      Florida Bar No. 957615
                      GASS WEBER MULLINS LLC
                      150 S.E. 2nd Avenue, Suite 1010
                      Miami FL 33131
                      Telephone:    305-537-0469
                      Facsimile:    305-503-7405
                      dibello@gwmlaw.com
                      perry@gwmlaw.com

                                            Respectfully Submitted,

                                            By: s/Darin A. DiBello
                                               Darin A. DiBello
                                               Florida Bar No. 957615
                                               GASS WEBER MULLINS LLC
                                               150 S.E. 2nd Avenue, Suite 1010
                                               Miami FL 33131
                                               Telephone:305-537-0469
                                               Facsimile: 305-503-7405
                                               dibello@gwmlaw.com
                                               perry@gwmlaw.com
                                               Counsel for Belet Investments, LLC
               Case 19-22483-JKO     Doc 100    Filed 10/16/19     Page 2 of 2
                                                                   CASE NO. 19-22483-JKO


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
CM/ECF on this 16th day of October, 2019 on all parties registered with the Court to receive
notice in this matter.


                                          By: s/Darin A. DiBello
                                              Darin A. DiBello
